Citation Nr: 0514977	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  00-01 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for an 
adjustment/anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from November 1977 to 
January 1998.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1998 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in November 2003.  
Following remand by the Board, the RO, by rating decision 
dated in March 2004, granted service connection for carpal 
tunnel syndrome of the left upper extremity and 
patellofemoral syndrome of the right knee, issues previously 
before the Board for appellate consideration.  


FINDING OF FACT

The veteran's anxiety disorder is manifested by sleep 
disturbances; suicidal thoughts; anger; and panic attacks, 
which cause a lack a concentration and frustration.  He is 
currently maintained on medication.  


CONCLUSION OF LAW

The criteria for a rating of 30 percent for an 
adjustment/anxiety disorder have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in November 2001 and in March 
2004 that provided notification of the information and 
medical evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
information regarding any evidence that is believed to 
pertain to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 Vet. 
App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  The 
claim was last adjudicated in a March 2003 supplemental 
statement of the case, which followed the most recent VCAA 
notification letter.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Service connection for an adjustment/anxiety disorder was 
granted by rating decision dated in November 1998.  The 
veteran appealed the propriety of the initial evaluation.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

An examination was conducted by VA in August 1998.  At that 
time, his chief complaint was of too much energy.  He stated 
that he began having trouble sleeping while on active duty 
while stationed in San Diego in 1991.  These problems 
continued, but he did not seek treatment because he did not 
wish to be discharged from the military.  In 1997, he 
sustained a traumatic injury of his right hand that resulted 
in the loss of his right index finger.  He stated that his 
anxiety level had increased prior to that injury and was 
associated with dealing with superiors and with his 
subordinates.  After discharge from service, he was able to 
obtain employment and was currently employed doing paperwork 
for an auto shop.  He received treatment on an outpatient 
basis and current medications included Xanax three times per 
day and Nortriptyline at night.  These medications relieved 
his sleep disturbance.  

On mental status examination, the veteran looked his stated 
age.  He was neatly dressed and groomed.  Psychomotor 
activity and eye contact was normal.  Speech was at a normal 
rate and volume, with answers being logical, relevant and 
coherent.  Mood was mildly depressed.  Affect was congruent 
was mood.  He was cooperative with the examination.  The 
veteran was oriented to person, pace and time.  Memory was 
fair.  Judgment was good.  He gave unusual personalized 
abstract interpretations to proverbs.  He admitted to anger 
and to impulses to hurt others at times, but had no plans.  
He admitted to being depressed and stated that he had 
thoughts of suicide, but had not made past suicidal gestures 
and did not think that he would commit suicide in the future.  
He denied any hallucinations.  The veteran was able to bathe, 
dress, and tend to personal hygiene, and function 
independently.  Social function was normal and he was able to 
visit outside the home.  The diagnostic impressions were 
adjustment disorder with mixed anxiety and depressed mood.  
The Global Assessment of Functioning (GAF) score was 65.  The 
prognosis was good.  

VA outpatient treatment records, dated from 1998 to 2002, 
have been received.  These records show that the veteran was 
maintained as stable on his medications.  When last 
evaluated, in September 2002, it was noted that he felt that 
he was staying on top of his moods.  His medications were 
maintained.  

An examination was conducted by VA in March 2004.  At that 
time, the veteran complained of anxiety attacks and of sleep 
disturbances.  He had trouble both getting to sleep and 
staying asleep.  He stated that he was frustrated and that he 
could not concentrate.  He was irritable and stated that he 
had panic attacks.  He became tense, believing that he had 
good and bad days.  He was currently employed as a 
salesperson for an auto parts company.  He stated that he 
missed about three days of work over the past year due to 
nervous problems.  Social function fluctuated and sometimes 
he felt that he related well to people and that on other days 
he was irritable.  His work day was described, and was 
uneventful, and it was noted that the veteran had several 
hobbies that he enjoyed.  He took several medications for his 
nervous disability.  

On mental status evaluation, the veteran looked his stated 
age.  He spoke at a normal rate and answered questions 
logically, relevantly and coherently.  There were no loose 
thought associations, no tangentially and no 
circumstantiality.  There was no history of paranoid or 
grandiose delusions.  He stated that he did hear people call 
his name, when no one was present.  He also reported thinking 
that he saw people out of the corner of his eye, then turning 
and finding no one present.  He stated that he had problems 
sleeping at night.  He had thoughts about suicide, but had 
not made suicide gestures.  He had also had thoughts about 
homicide, but no plans.  He reported panic attacks about four 
times per week.  These caused frustration and loss of 
concentration.  He said that he got over the attacks by 
thinking about the ocean, water and fishing.  He was oriented 
to person, place, time, and situation.  His retention and 
recall was considered to be somewhat defective.  He said that 
he had obsessive thoughts about his children and his divorce.  
The diagnostic impression was depressive disorder.  His GAF 
score was 70.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

A 10 percent rating is warranted for an anxiety disorder with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; where symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted for an anxiety 
disorder with occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, or recent 
events).  A 50 percent rating is warranted for occupational 
and social impairment with reduced reliability, and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9400 (2004).  

The veteran's anxiety disorder is manifested by sleep 
disturbances, panic attacks, suicidal thoughts and anger.  
The most recent examination shows that he has panic attacks 
approximately four times per week that cause a lack a 
concentration and frustration.  Since the time when service 
connection was established, he has needed medication to 
maintain stability of his symptoms.  Under these 
circumstances, the Board finds that the veteran's disorder 
more nearly approximates the criteria for a 30 percent 
evaluation.  While some of these manifestations could also be 
considered to meet the criteria for a 50 percent rating, he 
has not manifested symptoms of a flattened affect; 
circumstantial, circumlocutory or stereotyped speech; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective work and social 
relationships.  Moreover, the assignment of a GAF of 70 (some 
mild symptoms, or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well) 
weighs heavily against a 50 percent rating.  As such the 
Board does not find that the criteria for a rating in excess 
of 30 percent have been met.  


ORDER

A rating of 30 percent for an adjustment/anxiety disorder is 
allowed, subject to the controlling regulations governing the 
payment of monetary benefits.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


